[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO ENTER JUDGMENT
On June 26, 1990, the Appellate Court released its decision in this case reversing the judgment of the trial court CT Page 43 and remanding the case with direction to this court to render judgment for the plaintiff granting injunctive relief as sought in the complaint and for further proceedings to determine the amount of damages which the plaintiff is entitled to recover. Expressway Associates II v. Friendly Ice Cream Corporation of Connecticut, 22 Conn. App. 124, 131 (1990). A subsequent attempt by the defendant to reargue that appeal to the Appellate Court was denied. The Supreme Court, however, granted certification on the issues raised by the Appellate Court's remand for a hearing in damages but left standing the decision granting injunctive relief.
The plaintiff now moves that the stay in effect with respect to the injunction be vacated on the ground that all rights of appeal on that issue have been exhausted. This court agrees. The defendant argues that only the superior court judge who presided at the trial may vacate the stay (Judge Allen), citing Practice Book 4128. However, nothing in that section confers on a judge such personal dominion over a case, especially where so little discretion is involved. The defendant has advanced no substantive reason why the stay of the injunction should remain in view of the plaintiff's non-reviewable judgment on that issue.
The plaintiff's motion is granted, and the stay of the Appellate Court's judgment granting the plaintiff's injunctive relief is vacated.
MALONEY, J.